Stephens, J.
1. A motion was made by the plaintiff to set aside a judgment rendered in his favor against the Bank of Blakely, and a rule nisi was issued requiring the Bank of Blakely, W. G. Park, receiver, D. W. James, president, and R. O. Waters, trustee in bankruptcy for D. W. James, to show cause why the judgment should not be set aside.' Service of the rule nisi was perfected on W. G. Park, receiver for the Bank of Blakely, and on W. W. Brunson; and answers thereto were filed only by W. G. Park, receiver, and R. O. Waters, trustee. Upon a hearing, it appearing that the receiver had been finally discharged, the petition was properly dismissed as to him, and it appearing that the original judgment sought to be set aside was against the Bank of Blakely only, the petition was properly dismissed as to R. O. Waters, trustee in bankruptcy for D. W. James, president.
2. Moreover, it not affirmatively appearing from the record that the motion, which was strictly statutory, was presented and filed in term time, it was properly dismissed. Bedgood v. Floyd, 20 Ga. App. 617 (93 S. E. 218).

Judgment affirmed.


Jenkins, P. J,, and Smith, J. concur.